Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Izatt (US 2018/0008140) discloses a first and second display and beam as claimed:

    PNG
    media_image1.png
    779
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    541
    media_image2.png
    Greyscale

However Izatt lacks disclosure of a separate first and second light source and display at different time intervals.
Ovchinnikov (US 2018/0220100) discloses a microscope and augmented reality system (See Fig. 1) but does not suggest display at left and right display at different time intervals. 

    PNG
    media_image3.png
    454
    567
    media_image3.png
    Greyscale


Segev (US 2021/0325649) discloses an integred HMD and stereo microscope in Fig. 1:

    PNG
    media_image4.png
    792
    612
    media_image4.png
    Greyscale

However Segev does not suggest left and right display at different time intervals.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RYAN M GRAY/Primary Examiner, Art Unit 2611